MEMORANDUM **
Carlos Hernandez-Arredondo appeals his concurrent, 240-month sentences imposed for conspiracy to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and conspiracy to import cocaine, in violation of 21 U.S.C. §§ 952, 960 and 963. Hernandez-Arredondo’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Hernandez-Arredon-do has filed a pro se supplemental brief.1
Our review of the Anders and pro se briefs and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. To the extent Hernandez-Arredondo has requested the appointment of new counsel, that request is denied.